DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered.

Claim Objections
Claims 1 and 15-17 are objected to because of the following informalities:  on the last 2 lines of claim 1, as best understood by the Examiner, in order to improve clarity “an MCMV” should be “a MCMV”, similar to how the previous limitation uses “a CPMV” to refer to a control point motion vector. The same issue occurs on lines 10 and 18 of claim 15 and the last 2 lines of claims 16 and 17. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 6 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 19 refer to deriving a CPMV from a MCMV when the current block and reference block are not located in the same region.  Claim 1, from which claim 6 depends, seems to claim the same situation as it also refers to deriving a CPMV by retrieving (i.e. from) a MCMV when the current block and the reference block are not located in the same region. The same issue occurs in claim 19 which depends on claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2018/0192069), hereinafter Chen.

	Regarding claim 17, Chen discloses a method comprising: 

	deriving a control point motion vector (CPMV) of the current block for a control point according to an affine model (Chen [0126] and [0110]); 
	deriving a set of motion compensation motion vectors (MCMVs) for a set of sub- blocks of the current block based on the derived CPMV of the current block according to the affine model (Chen [0035], [0095] and [0110]); 
	performing motion compensation for the current block based on the derived set of MCMVs (Chen [0035] and [0110]); 
	wherein deriving the CPMV of the current block (Chen [0198]) comprises: 
		identifying a reference block of the current block (Chen [0062] and [0102]); 
		retrieving a CPMV of the reference block (Chen [0037]) when the reference block and the current block are located in a same region (Chen [0102] and fig. 8); and 
		retrieving an MCMV of the reference block (Chen [0110] and [0128]) when the reference block and the current block are not located in the same region (Chen [0110], [0126], figs. 3A-3B and 14).

	Regarding claim 19, Chen discloses the method of claim 17, wherein when the reference block and the current block are not located in the same region (Chen [0110], [0126] and fig. 14), the CPMV of the current block is derived from a MCMV of a sub-block of the reference block (Chen [0198] and [0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukerjee (U.S. 2005/0053300).

	Regarding claims 1 and 16, Chen discloses an electronic apparatus comprising: 
	a video coder circuit (Chen [0010]) capable of decoding (Chen [0220]);
	receiving input data associated with a current block to be coded (Chen [0126] and fig. 4); 
	deriving a control point motion vector (CPMV) of the current block for a control point according to an affine model (Chen [0126] and [0110]); 

	performing motion compensation for the current block based on the derived set of MCMVs (Chen [0035] and [0110]); and 
	storing the derived CPMV of the current block in a first storage (Chen [0010], [0026] and fig. 11) and affine parameters in a second, different storage (Chen [0128]),
	wherein the motion information stored in the storage is associated with the set of sub-blocks of the current block, blocks immediately above the current block, or blocks immediately left of the current block (Chen [0035] and fig. 8), and
	wherein deriving the CPMV of the current block (Chen [0198]) comprises: 
		identifying a reference block of the current block (Chen [0062] and [0102]); 
		retrieving a CPMV of the reference block (Chen [0037]) when the reference block and the current block are located in a same region (Chen [0102] and fig. 8); and 
		retrieving an MCMV of the reference block (Chen [0110] and [0128]) when the reference block and the current block are not located in the same region (Chen [0110], [0126], figs. 3A-3B and 14).
	Chen does not explicitly disclose storing the derived CPMV of the current block in a first storage and the derived MCMVs for the set of sub-blocks in a second, different storage.
	However, Mukerjee teaches storing the derived CPMV of the current block in a first storage and the derived MCMVs for the set of sub-blocks in a second, different storage (Mukerjee [0261] and fig. 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s apparatus with the missing limitations as taught by Mukerjee to 


	Regarding claim 2, Chen in view of Mukerjee teaches the method of claim 1, wherein the CPMV stored in the first storage is used to derive an affine candidate (Chen [0145] and [0037]), and wherein the set of MCMVs stored in the second storage are used to derive non-affine candidates (Chen [0175] and [0107]). 

	Regarding claim 6, Chen in view of Mukerjee teaches the method of claim 1, wherein when the reference block and the current block are not located in the same region (Chen [0110], [0126] and fig. 14), the CPMV of the current block is derived from a MCMV of a sub-block of the reference block (Chen [0198] and [0110]). 

Regarding claim 7, Chen in view of Mukerjee teaches the method of claim 6, wherein the MCMV of the sub-block of the reference block is positioned at a center point of the sub-block (Chen [0145], figs. 6 and 14). 

	Regarding claim 9, Chen in view of Mukerjee teaches the method of claim 1, wherein the control point of the CPMV of the current block is positioned at a corner of the current block, and wherein a MCMV for a sub-block of the current block is positioned at a center point of the sub-block (Chen fig. 6). 

	Regarding claim 15, Chen in view of Mukerjee teaches a method comprising: 
	receiving input data associated with a current block to be coded (Chen [0126] and fig. 4); 

	deriving a set of motion compensation motion vectors (MCMVs) for a set of sub-blocks of the current block based on the derived CPMV of the current block according to the affine model (Chen [0035], [0095] and [0110]); and 
	performing motion compensation for the current block based on the set of MCMVs (Chen [0035] and [0110]), 
	wherein the CPMV of the current block is derived based on a CPMV stored in a first storage or an MCMV stored in a second, different storage (Chen [0037], [0026] and fig. 11 and Mukerjee [0261], fig. 44),
	wherein the motion information stored in the second storage (Mukerjee [0261] and fig. 44) is associated with the set of sub-blocks of the current block, blocks immediately above the current block, or blocks immediately left of the current block (Chen [0035] and fig. 8),
	wherein deriving the CPMV of the current block (Chen [0198]) comprises: 
		identifying a reference block of the current block (Chen [0062] and [0102]); 
		retrieving a CPMV of the reference block (Chen [0037]) when the reference block and the current block are located in a same region (Chen [0102] and fig. 8); and 
		retrieving an MCMV of the reference block (Chen [0110] and [0128]) when the reference block and the current block are not located in the same region (Chen [0110], [0126], figs. 3A-3B and 14). 
	The same motivation for claim 1 applies to claim 15.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukerjee as applied to claim 1 above, and further in view of Jun et al. (U.S. 2019/0174136), hereinafter Jun.

	Regarding claim 3, Chen in view of Mukerjee teaches the method of claim 1. Chen does not explicitly disclose retrieving MCMVs of the current block from the second storage and using the retrieved MCMVs to filter boundaries between sub-blocks of the current block.
	However, Jun teaches, further comprising retrieving MCMVs of the current block from the second storage and using the retrieved MCMVs to filter boundaries between sub-blocks of the current block (Jun [0468]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Chen in view of Mukerjee with the missing limitations as taught by Jun to enhance encoding/decoding efficiency of a video (Jun [0008]) and remove block distortion at block boundaries (Jun [0117]).

Regarding claim 4, Chen in view of Mukerjee and Jun teaches the method of claim 1, further comprising retrieving MCMVs of the current block or a neighboring block of the current block from the second storage and using the retrieved MCMVs to perform a deblocking process on the current block or the neighboring block (Jun [0468]). 
The same motivation for claim 3 applies to claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mukerjee as applied to claim 1 above, and further in view of Chuang et al. (U.S. 2015/0365680), hereinafter Chuang.


However Chuang teaches, wherein the reference block and the current block are located in the same region when the reference block and the current block are in a same row of coding tree units (CTUs) (Chuang [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Chen in view of Mukerjee with the missing limitations as taught by Chuang to reduce the line buffer requirements for neighboring-block-dependent processing such as CABAC and CAVLC (Chuang [0004]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chuang.

	Regarding claim 18, Chen in view of Chuang teaches the method of claim 17, wherein when the reference block and the current block are located in the same region, the reference block and the current block are in a same row of coding tree units (CTUs) (Chuang [0005]).
	The same motivation for claim 8 applies to claim 18.

Response to Arguments
Applicant's arguments filed 6/17/2021 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 10-15 of the Applicant’s Response, the Applicant argues that Chen does not disclose the CPMV and MCMV limitations of independent claim 17.


On pgs. 15-25 of the Applicant’s Response, the Applicant argues that Chen in view of Mukerjee does not teach the amended limitations of independent claims 1, 15 and 16.
	The Examiner respectfully disagrees. The arguments related to the Chen reference have been discussed in section 2 above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	In regard to the argument that Mukerjee does not disclose CPMV and MCMV on p. 20 of the Applicant’s Response, Chen already discloses CPMV and MCMV as discussed above, the Examiner cited Mukerjee to show that two different types of motion vectors can be stored in different buffers (i.e. a second different storage) ([0261] and fig. 44). Therefore, the combination of Chen and Mukerjee teaches the storage limitation.

On pgs. 24-25 of the Applicant’s Response, the Applicant argues that there is no motivation to combine Chuang and Zou with Chen for claims 6-8. 
	The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was stated on pgs. 9-10 of the Final Rejection dated 2/26/21. Further, Chen already discloses the same/different region limitations as cited above. Chuang was added to show that the region can be a row ([0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (U.S. 2019/0116376) discloses using neighboring rows for an affine motion model (fig. 20) and Chen et al. (U.S. 2018/0098063) discloses different types of unavailable neighboring blocks (i.e. not in same region) ([0094]).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482